1

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA
9                                                  ***
10   CHARLES ADRIAN FORD,                               Case No. 2:17-cv-00112-RFB-VCF
11                     Petitioner,                                        ORDER
             v.
12
     STATE OF NEVADA, et al.,
13
                      Respondents.
14

15           Petitioner’s fourth unopposed motion for extension of time (ECF No. 19) is GRANTED.

16   Petitioner will have until May 23, 2019, to file an amended petition for writ of habeas corpus in

17   this case.

18           DATED this 10th day of May, 2019.
19
20                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                    1
